        Case 2:18-cv-10188-AG Document 34 Filed 06/05/19 Page 1 of 2 Page ID #:242

                                                                                              F`1~E

  NAME, ADDRESS AND TELEPHONE NUMBER OF ATTORNEYS)
STEVEN MARK ROSENBERG                                                               1~ ~ ~ JUi~ ~"~    S1
                                                                                                       f L
                                                                                                         T7 i~
106 1/2 JUDGE JOHN AISO ST. #225
LOS ANGELES,CA 90012                                                                 ;~~. r L. .:1S i i~;~~ i L'OE:i ~
Phone:(310)971-5037
                                                                                            ~vS :.li~~'~.FS
Email: founder@puttingelders 1 st.org

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
STEVEN MARK ROSENBERG                                       [~~~ll~~ul3~1:~
                                                             District Case Number: CV 18-10188-AG
                                            PLAINTIFF(S),    Bankruptcy Case No.: 1:17-bk-11748-VK
                   v.                                        Adversary Case No.: 1:17-ap-01096-VK
DEUTSCHE BANK,NATIONAL TRUST CO. AS
TRUSTEE FOR ALLIANCE BANCORP MORTGAGE                                      PROOF OF SERVICE
BACKED PASS-THROUGH CERTIFICATE SERIES
2007-OA1, ET. AL           DEFENDANT(S).


     I, the undersigned, certify and declare that I am over the age of 18 years, employed in the County of
                       LOS ANGELES                                                    ,State of California, and not a
 party to the above-entitled cause. On             JUNE 5                      ,20 19         ,I served a true copy of
                                 APPENDIX: PLAINTIFF/APPELLANT OPENING BRIEF
 by personally delivering it to the person (s) indicated below in the manner as provided in FRCivP 5(b); by
 depositing it in the United States Mail in a sealed envelope with the postage thereon fully prepaid to the following:
(list names and addresses for persons)served. Attach additional pages if necessary.)

    Place of Mailing:   LOS ANGELES,CALIFORNIA
    Executed on       JUNE 5        ,20 19    at                        LOS ANGELES                      ,California

    Please check one of these boxes if service is made by mail:

    ❑ I hereby certify that I am a member of the Bar of the United States District Court, Central District of
      California.
    ❑ hereby certify that I am employed in the office ofa member ofthe Bar ofthis Court at whose direction the
      I
      service was made.
    ~ I hereby certify under the penalty of perjury that the gin i rue an          ect.


                                                      Signature ofPerson Making Service




                                                  PROOF OF SERVICE
Case 2:18-cv-10188-AG Document 34 Filed 06/05/19 Page 2 of 2 Page ID #:243




                                     ATTACHED SERVICE LIST



  MERS(Mortgage Electronic Registration Systems, Inc.)
  Attn: T. Robert Finlay, Partner
  Cc: Nicole Dunn, Esq.
  4665 MacArthur Court, Suite 200
  Newport Beach, CA 92660

  Ocwen Loan Servicing, Inc.
  c/o T. Robert Finlay, Partner
  Cc: Nicole Dunn, Esq.
  4665 MacArthur Court, Suite 200
  Newport Beach, CA 92660



  Deutsche Bank National Trust in
  Alliance Bancorp Trust 2007 OA-1
  c/o Robert Garrett of Law Firm of Garrett &Tully
  225 S. Lake ,Suite 1400
  Pasadena, CA 91101



  Honorable Andrew J. Guilford
  Santa Ana Division
  Court 10D
  411 West 4th Street
  Santa Ana, CA 92701-4516




                                                                       Page
